


110 HR 5845 IH: Crime Victims Employment Leave

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5845
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. Emanuel (for
			 himself, Mr. George Miller of
			 California, Ms. Woolsey,
			 Mrs. Maloney of New York,
			 Mr. Nadler,
			 Mr. Ackerman,
			 Mr. Costa, and
			 Mr. Poe) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committees on
			 Oversight and Government
			 Reform and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To permit leave under the Family and Medical Leave Act of
		  1993 for victims of violent crime and domestic violence and immediate family
		  members of victims of violent crime and domestic violence to attend court
		  proceedings relating to such crimes.
	
	
		1.Short titleThis Act may be cited as the
			 Crime Victims Employment Leave
			 Act.
		2.Leave for victims
			 of violent crime and domestic violence
			(a)Leave
			 requirementSection 102 of
			 the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended—
				(1)in subsection
			 (a)(1), by adding at the end the following:
					
						(F)To attend court
				proceedings relating to the prosecution of a person for a violent crime
				(including domestic violence) committed against the employee, a spouse, parent,
				son, or daughter of the employee, or other next of kin of the employee (as such
				term is defined in section 101 of this Act and under regulations promulgated by
				the
				Secretary).
						;
				(2)in subsection
			 (b)(1), by striking subparagraph (C) or (D) and inserting
			 subparagraph (C), (D), or (F); and
				(3)in subsection
			 (d)(2)(A), by striking or (E) and inserting (E), or
			 (F).
				(b)NoticeSection
			 102(e)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(e)(1)) is
			 amended—
				(1)by striking
			 In any case and inserting the following:
					
						(A)Childbirth or
				placementIn any case
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Court
				proceedingsIn any case in
				which the necessity for leave under subparagraph (F) of subsection (a)(1) is
				foreseeable based on a scheduled court proceeding, the employee shall provide
				the employer with not less than 14 days’ notice, before the date the leave is
				to begin, of the employee’s intention to take leave under such subparagraph,
				except that if the date of the court proceeding requires leave to begin in less
				than 14 days, the employee shall provide such notice as is
				practicable.
						.
				(c)CertificationSection
			 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) is amended by
			 adding at the end the following:
				
					(f)Certification
				for leave taken To attend court proceedingsAn employer may require that a request for
				leave under subparagraph (E) of section 102(a)(1) be supported by a
				certification issued by a court or prosecutor relating to the court proceeding
				for which leave is taken. The employee shall provide, in a timely manner, a
				copy of such certification to the employer. Any notification of the court
				proceeding issued by the appropriate court or court personnel or prosecutor
				shall be sufficient certification for purposes of this section. An employer
				shall not disclose any certification provided by the employee pursuant to this
				subsection and shall maintain confidential any information contained therein
				relating to the nature of the court proceeding for which the employee is taking
				leave.
					.
			(d)DefinitionsSection
			 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is
			 amended—
				(1)in paragraph (18),
			 by striking ; and and inserting a semicolon;
				(2)in
			 paragraph (19), by striking the period and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(20)Domestic
				violenceThe term
				domestic violence has the meaning given such term in section
				40002(a)(6) of the Violence Against Women Act of 1994 (42 U.S.C.
				13925(a)(6)).
						.
				
